Exhibit 10.21

RESTORATION ROBOTICS, INC.

2019 INCENTIVE AWARD PLAN

ARTICLE 1.

PURPOSE

This 2019 Incentive Award Plan was originally established under the name
Restoration Robotics, Inc. 2017 Incentive Award Plan and most recently adopted
by the Company’s Board of Directors on September 12, 2017, and approved by the
Company’s stockholders on September 14, 2017. The 2017 Incentive Award Plan
hereby is amended, restated, and renamed as set forth herein, effective upon and
subject to the approval of the Company’s stockholders. The purpose of the
Restoration Robotics, Inc. 2019 Incentive Award Plan (as it may be amended or
restated from time to time, the “Plan”) is to promote the success and enhance
the value of Restoration Robotics, Inc. (the “Company”) by linking the
individual interests of the members of the Board, Employees, and Consultants to
those of Company stockholders and by providing such individuals with an
incentive for outstanding performance to generate superior returns to Company
stockholders. The Plan is further intended to provide flexibility to the Company
in its ability to motivate, attract, and retain the services of members of the
Board, Employees, and Consultants upon whose judgment, interest, and special
effort the successful conduct of the Company’s operation is largely dependent.

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

2.1     “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 13. With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 13.6, or as to which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.

2.2     “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s financial statements under United States federal securities laws from
time to time.

2.3     “Applicable Law” shall mean any applicable law, including without
limitation: (a) provisions of the Code, the Securities Act, the Exchange Act and
any rules or regulations thereunder; (b) corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether federal, state,
local or foreign; and (c) rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded.

2.4     “Award” shall mean an Option, a Stock Appreciation Right, a Restricted
Stock award, a Restricted Stock Unit award, a Performance Stock award, a
Performance Unit award, an Other Stock or Cash Based Award or a Dividend
Equivalent award, which may be awarded or granted under the Plan.



--------------------------------------------------------------------------------

2.5     “Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.

2.6     “Board” shall mean the Board of Directors of the Company.

2.7     “Cause” with respect to a Holder shall mean “Cause” (or any term of
similar effect) as defined in such Holder’s employment agreement with the
Company if such an agreement exists and contains a definition of Cause (or term
of similar effect), or, if no such agreement exists or such agreement does not
contain a definition of Cause (or term of similar effect), then Cause shall
include, but not be limited to: (i) the Holder’s willful failure substantially
to perform his or her duties and responsibilities to the Company or deliberate
violation of a Company policy; (ii) the Holder’s commission of any act of fraud,
embezzlement, dishonesty or any other willful misconduct that has caused or is
reasonably expected to result in material injury to the Company;
(iii) unauthorized use or disclosure by the Holder of any proprietary
information or trade secrets of the Company or any other party to whom the
Holder owes an obligation of nondisclosure as a result of his or her
relationship with the Company; or (iv) the Holder’s willful breach of any of his
or her obligations under any written agreement or covenant with the Company. The
determination as to whether a Holder is being terminated for Cause shall be made
in good faith by the Company and shall be final and binding on the Holder. The
foregoing definition does not in any way limit the Company’s ability to
terminate a Holder’s employment or consulting relationship at any time as
provided in the Plan, and the term “Company” will be interpreted to include any
subsidiary, parent or affiliate, as appropriate.

2.8     “Change in Control” shall mean and includes each of the following,
unless provided otherwise in a Holder’s applicable Award Agreement:

(a)     A transaction or series of transactions (other than an offering of
Common Stock to the general public through a registration statement filed with
the Securities and Exchange Commission) whereby any “person” or related “group”
of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Exchange Act) directly or indirectly acquires beneficial ownership (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) of securities of the
Company possessing more than 50% of the total combined voting power of the
Company’s securities outstanding immediately after such acquisition; provided,
however, that the following acquisitions shall not constitute a Change in
Control: (i) any acquisition by the Company or any of its Subsidiaries; (ii) any
acquisition by an employee benefit plan maintained by the Company or any of its
Subsidiaries, (iii) any acquisition which complies with Sections 2.8(c)(i),
2.8(c)(ii) and 2.8(c)(iii); or (iv) in respect of an Award held by a particular
Holder, any acquisition by the Holder or any group of persons including the
Holder (or any entity controlled by the Holder or any group of persons including
the Holder); or

(b)     The Incumbent Directors cease for any reason to constitute a majority of
the Board; or

(c)     The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination, (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i)     which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being

 

- 2 -



--------------------------------------------------------------------------------

converted into voting securities of the Company or the person that, as a result
of the transaction, controls, directly or indirectly, the Company or owns,
directly or indirectly, all or substantially all of the Company’s assets or
otherwise succeeds to the business of the Company (the Company or such person,
the “Successor Entity”)) directly or indirectly, at least a majority of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and

(ii)     after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.8(c)(ii) as beneficially owning 50% or more of the combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; and

(iii)     after which at least a majority of the members of the board of
directors (or the analogous governing body) of the Successor Entity were Board
members at the time of the Board’s approval of the execution of the initial
agreement providing for such transaction; or

(d)     The date which is 10 business days prior to the completion of a
liquidation or dissolution of the Company.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Section 409A, to the extent
required to avoid the imposition of additional taxes under Section 409A, the
transaction or event described in subsection (a), (b), (c) or (d) with respect
to such Award (or portion thereof) shall only constitute a Change in Control for
purposes of the payment timing of such Award if such transaction also
constitutes a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5).

The Administrator shall have full and final authority, which shall be exercised
in its sole discretion, to determine conclusively whether a Change in Control
has occurred pursuant to the above definition, the date of the occurrence of
such Change in Control and any incidental matters relating thereto; provided
that any exercise of authority in conjunction with a determination of whether a
Change in Control is a “change in control event” as defined in Treasury
Regulation Section 1.409A-3(i)(5) shall be consistent with such regulation.

2.9     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, together with the regulations and official guidance promulgated
thereunder, whether issued prior or subsequent to the grant of any Award.

2.10     “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board or the Compensation Committee of
the Board described in Article 13 hereof.

2.11     “Common Stock” shall mean the common stock of the Company, par value
$0.0001 per share.

2.12     “Company” shall have the meaning set forth in Article 1.

2.13     “Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any Subsidiary who qualifies as a consultant or
advisor under the applicable rules of the Securities and Exchange Commission for
registration of shares on a Form S-8 Registration Statement.

 

- 3 -



--------------------------------------------------------------------------------

2.14     “Director” shall mean a member of the Board, as constituted from time
to time.

2.15     “Director Limit” shall have the meaning set forth in Section 4.6.

2.16     “Dividend Equivalent” shall mean a right to receive the equivalent
value (in cash or Shares) of dividends paid on Shares, awarded under
Section 11.2.

2.17     “DRO” shall mean a “domestic relations order” as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.

2.18     “Effective Date” shall be September 6, 2019, provided that the adoption
of the Plan by the Board is approved by a majority of the votes cast at a duly
held meeting of stockholders held on or prior to September 5, 2020 at which a
quorum representing a majority of the outstanding voting stock of the Company
is, either in person or by proxy, present and voting.

2.19     “Eligible Individual” shall mean any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Administrator.

2.20     “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or of any Subsidiary.

2.21     “Equity Restructuring” shall mean a nonreciprocal transaction between
the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of Shares (or other securities of the
Company) or the share price of Common Stock (or other securities) and causes a
change in the per-share value of the Common Stock underlying outstanding Awards.

2.22     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

2.23     “Fair Market Value” shall mean, as of any given date, the value of a
Share determined as follows:

(a)     If the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Capital Market, the NASDAQ
Global Market and the NASDAQ Global Select Market), (ii) listed on any national
market system or (iii) quoted or traded on any automated quotation system, its
Fair Market Value shall be the closing sales price for a Share as quoted on such
exchange or system for such date or, if there is no closing sales price for a
Share on the date in question, the closing sales price for a Share on the last
preceding date for which such quotation exists, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

(b)     If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or

 

- 4 -



--------------------------------------------------------------------------------

(c)     If the Common Stock is neither listed on an established securities
exchange, national market system or automated quotation system nor regularly
quoted by a recognized securities dealer, its Fair Market Value shall be
established by the Administrator in good faith.

2.24     “Good Reason,” with respect to a Holder, shall mean “Good Reason” (or
any term of similar effect) as defined in such Holder’s applicable Award
Agreement or written employment or other agreement between a Holder and the
Company or, if no such agreement exists or such agreement does not contain a
definition of “Good Reason” (or term of similar effect), then “Good Reason”
shall mean, without the Holder’s prior written consent, (I) a material reduction
of the Holder’s base salary; provided, however, that a material reduction in the
Holder’s base salary pursuant to a salary reduction program affecting all or
substantially all of the employees of the Company and that does not adversely
affect Holder to a greater extent than other similarly situated employees shall
not constitute Good Reason; or (II) the Holder being required to relocate the
Holder’s primary work location to a facility or location that would increase the
Holder’s one way commute distance by more than thirty-five (35) miles from the
Holder’s primary work location as of immediately prior to such change.
Notwithstanding the foregoing, a Holder’s Termination of Service shall not
constitute a termination for “Good Reason” as a result of any event described in
the preceding sentence unless (A) the Holder provides written notice outlining
such conditions, acts or omissions to the Company within thirty (30) days after
the first occurrence of such event, (B) to the extent correctable, the Company
fails to remedy such circumstance or event within thirty (30) days following the
Company’s receipt of such written notice and (C) the effective date of the
Holder’s resignation for “Good Reason” is not later than thirty (30) days after
the expiration of the Company’s cure period.

2.25     “Greater Than 10% Stockholder” shall mean an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code).

2.26     “Holder” shall mean a person who has been granted an Award.

2.27     “Incentive Stock Option” shall mean an Option that is intended to
qualify as an incentive stock option and conforms to the applicable provisions
of Section 422 of the Code.

2.28     “Incumbent Directors” shall mean for any period of 12 consecutive
months, individuals who, at the beginning of such period, constitute the Board
together with any new Director(s) (other than a Director designated by a person
who shall have entered into an agreement with the Company to effect a
transaction described in Section 2.8(a) or 2.8(c)) whose election or nomination
for election to the Board was approved by a vote of at least a majority (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for Director without objection to such
nomination) of the Directors then still in office who either were Directors at
the beginning of the 12-month period or whose election or nomination for
election was previously so approved. No individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to Directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be an Incumbent Director.

2.29     “Non-Employee Director” shall mean a Director of the Company who is not
an Employee.

2.30     “Non-Employee Director Equity Compensation Policy” shall have the
meaning set forth in Section 4.6.

 

- 5 -



--------------------------------------------------------------------------------

2.31     “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option or which is designated as an Incentive Stock Option but
does not meet the applicable requirements of Section 422 of the Code.

2.32     “Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 5. An Option shall be either a Non-Qualified Stock
Option or an Incentive Stock Option; provided, however, that Options granted to
Non-Employee Directors and Consultants shall only be Non-Qualified Stock
Options.

2.33     “Option Term” shall have the meaning set forth in Section 5.4.

2.34     “Organizational Documents” shall mean, collectively, (a) the Company’s
articles of incorporation, certificate of incorporation, bylaws or other similar
organizational documents relating to the creation and governance of the Company,
and (b) the Committee’s charter or other similar organizational documentation
relating to the creation and governance of the Committee.

2.35     “Other Stock or Cash Based Award” shall mean a cash payment, cash bonus
award, stock payment, stock bonus award, performance award or incentive award
that is paid in cash, Shares or a combination of both, awarded under
Section 11.1.

2.36     “Performance Criteria” shall mean the criteria (and adjustments) that
the Administrator selects for an Award for purposes of establishing the
Performance Goal or Performance Goals for a Performance Period, determined as
follows:

(a)     The Performance Criteria that shall be used to establish Performance
Goals are as follows: (i) net earnings or losses (either before or after one or
more of the following: (A) interest, (B) taxes, (C) depreciation,
(D) amortization and (E) non-cash equity-based compensation expense); (ii) gross
or net sales or revenue or sales or revenue growth; (iii) net income (either
before or after taxes); (iv) adjusted net income; (v) operating earnings or
profit (either before or after taxes); (vi) cash flow (including, but not
limited to, operating cash flow and free cash flow); (vii) return on assets;
(viii) return on capital (or invested capital) and cost of capital; (ix) return
on stockholders’ equity; (x) total stockholder return; (xi) return on sales;
(xii) gross or net profit or operating margin; (xiii) costs, reductions in costs
and cost control measures; (xiv) expenses; (xv) working capital; (xvi) earnings
or loss per share; (xvii) adjusted earnings or loss per share; (xviii) price per
share or dividends per share (or appreciation in and/or maintenance of such
price or dividends); (xix) regulatory achievements or compliance (including,
without limitation, regulatory body approval for commercialization of a
product); (xx) implementation or completion of critical projects; (xxi) market
share; (xxii) economic value, any of which may be measured either in absolute
terms or as compared to any incremental increase or decrease or as compared to
results of a peer group or to market performance indicators or indices and
(xxiii) such other performance criteria determined by the Administrator in its
discretion.

(b)     The Administrator, in its sole discretion, may provide that one or more
determinable adjustments shall be made to one or more of the Performance Goals.
Such adjustments may include, but are not limited to, one or more of the
following: (i) items related to a change in Applicable Accounting Standards;
(ii) items relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (vii) items related to
the sale or disposition of a business or segment of a business; (viii) items
related to discontinued operations that do not qualify as a segment of a
business under Applicable Accounting Standards; (ix) items attributable to any
stock dividend, stock split, combination or exchange of stock occurring during
the Performance Period; (x) any other items of significant income or expense

 

- 6 -



--------------------------------------------------------------------------------

which are determined to be appropriate adjustments; (xi) items relating to
unusual or extraordinary corporate transactions, events or developments,
(xii) items related to amortization of acquired intangible assets; (xiii) items
that are outside the scope of the Company’s core, on-going business activities;
(xiv) items related to acquired in-process research and development; (xv) items
relating to changes in tax laws; (xvi) items relating to major licensing or
partnership arrangements; (xvii) items relating to asset impairment charges;
(xviii) items relating to gains or losses for litigation, arbitration and
contractual settlements; (xix) items attributable to expenses incurred in
connection with a reduction in force or early retirement initiative; (xx) items
relating to foreign exchange or currency transactions and/or fluctuations; or
(xxi) items relating to any other unusual or nonrecurring events or changes in
Applicable Law, Applicable Accounting Standards or business conditions.

2.37     “Performance Goals” shall mean, for a Performance Period, one or more
goals established in writing by the Administrator for the Performance Period
based upon one or more Performance Criteria. Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance or the performance of a
Subsidiary, division, business unit, or an individual. The achievement of each
Performance Goal shall be determined, to the extent applicable, with reference
to Applicable Accounting Standards.

2.38     “Performance Period” shall mean one or more periods of time, which may
be of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Holder’s right to, vesting of, and/or the payment in
respect of, an Award.

2.39     “Permitted Transferee” shall mean, with respect to a Holder, any
“family member” of the Holder, as defined in the General Instructions to Form
S-8 Registration Statement under the Securities Act (or any successor form
thereto), or any other transferee specifically approved by the Administrator
after taking into account Applicable Law.

2.40     “Plan” shall have the meaning set forth in Article 1.

2.41     “Prior Plan” shall mean the Company’s 2017 Incentive Award Plan, as
such plan may be amended from time to time.

2.42     “Program” shall mean any program adopted by the Administrator pursuant
to the Plan containing the terms and conditions intended to govern a specified
type of Award granted under the Plan and pursuant to which such type of Award
may be granted under the Plan.

2.43     “Performance Stock” shall mean Common Stock awarded under Article 7
that is subject to certain performance-based restrictions and may be subject to
risk of forfeiture or repurchase.

2.44     “Performance Stock Units” shall mean the right to receive Shares
awarded under Article 8.

2.45     “Restricted Stock” shall mean Common Stock awarded under Article 9 that
is subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.

2.46     “Restricted Stock Units” shall mean the right to receive Shares awarded
under Article 10.

2.47     “Section 409A” shall mean Section 409A of the Code and the Department
of Treasury regulations and other interpretive guidance issued thereunder,
including, without limitation, any such regulations or other guidance that may
be issued after the Effective Date.

 

- 7 -



--------------------------------------------------------------------------------

2.48     “Securities Act” shall mean the Securities Act of 1933, as amended.

2.49     “Shares” shall mean shares of Common Stock.

2.50     “Stock Appreciation Right” shall mean an Award entitling the Holder (or
other person entitled to exercise pursuant to the Plan) to exercise all or a
specified portion thereof (to the extent then exercisable pursuant to its terms)
and to receive from the Company an amount determined by multiplying the
difference obtained by subtracting the exercise price per share of such Award
from the Fair Market Value on the date of exercise of such Award by the number
of Shares with respect to which such Award shall have been exercised, subject to
any limitations the Administrator may impose.

2.51     “SAR Term” shall have the meaning set forth in Section 5.4.

2.52     “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.

2.53     “Substitute Award” shall mean an Award granted under the Plan in
connection with a corporate transaction, such as a merger, combination,
consolidation or acquisition of property or stock, in any case, upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity; provided, however, that in no event shall
the term “Substitute Award” be construed to refer to an award made in connection
with the cancellation and repricing of an Option or Stock Appreciation Right.

2.54     “Termination of Service” shall mean:

(a)     As to a Consultant, the time when the engagement of a Holder as a
Consultant to the Company or a Subsidiary is terminated for any reason, with or
without cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any
Subsidiary.

(b)     As to a Non-Employee Director, the time when a Holder who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Holder simultaneously commences
or remains in employment or service with the Company or any Subsidiary.

(c)     As to an Employee, the time when the employee-employer relationship
between a Holder and the Company or any Subsidiary is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding terminations where the Holder
simultaneously commences or remains in employment or service with the Company or
any Subsidiary.

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to any Termination of Service, including, without
limitation, whether a Termination of Service has occurred, whether a Termination
of Service resulted from a discharge for Cause and all questions of whether
particular leaves of absence constitute a Termination of Service; provided,
however, that, with respect to Incentive Stock Options, unless the Administrator
otherwise provides in the terms of any Program, Award Agreement or otherwise, or
as otherwise required by Applicable Law, a leave of absence, change in status
from an employee to an independent contractor or other change in the

 

- 8 -



--------------------------------------------------------------------------------

employee-employer relationship shall constitute a Termination of Service only
if, and to the extent that, such leave of absence, change in status or other
change interrupts employment for the purposes of Section 422(a)(2) of the Code
and the then-applicable regulations and revenue rulings under said Section. For
purposes of the Plan, a Holder’s employee-employer relationship or consultancy
relationship shall be deemed to be terminated in the event that the Subsidiary
employing or contracting with such Holder ceases to remain a Subsidiary
following any merger, sale of stock or other corporate transaction or event
(including, without limitation, a spin-off).

ARTICLE 3.

SHARES SUBJECT TO THE PLAN

3.1     Number of Shares.

(a)     Subject to Sections 14.1, 14.2 and 3.1(b), the aggregate number of
Shares which may be issued or transferred pursuant to Awards under the Plan
shall be equal to the sum of (i) 6,750,000 Shares, all of which may be granted
as Incentive Stock Options, (ii) any of the Shares which as of the Effective
Date are available for issuance under the Prior Plan, or are subject to awards
under the Prior Plan that, on or after the Effective Date, terminate, expire or
lapse for any reason without the delivery of Shares to the holder thereof or are
repurchased by the Company at the original purchase price thereof, and (iii) an
annual increase on the first day of each year beginning in 2020 and ending in
2029 equal to the lesser of (A) four percent (4%) of the Shares outstanding on
the last day of the immediately preceding fiscal year and (B) such smaller
number of Shares as determined by the Board (such sum, the “Share Limit”).
Notwithstanding the foregoing, in addition to the Shares added pursuant to
Section 3.1(a)(i), for purposes of determining the Incentive Stock Option share
limit, Shares added to the Share Limit pursuant to Section 3.1(a)(ii) or
Section 3.1(a)(iii) hereof shall be available for issuance as Incentive Stock
Options only to the extent that making such Shares available for issuance as
Incentive Stock Options would not cause any Incentive Stock Option to cease to
qualify as such. Notwithstanding the foregoing, to the extent permitted under
Applicable Law, Awards that provide for the delivery of Shares subsequent to the
applicable grant date may be granted in excess of the Share Limit if such Awards
provide for the forfeiture or cash settlement of such Awards to the extent that
insufficient Shares remain under the Share Limit in this Section 3.1(a) at the
time that Shares would otherwise be issued in respect of such Award. As of the
Effective Date, no further awards may be granted under the Prior Plan; however,
any awards under the Prior Plan that are outstanding as of the Effective Date
shall continue to be subject to the terms and conditions of the Prior Plan.

(b)     If any Shares subject to an Award are forfeited or expire or such Award
is settled for cash (in whole or in part), the Shares subject to such Award
shall, to the extent of such forfeiture, expiration or cash settlement, again be
available for future grants of Awards under the Plan. In addition, until the
termination of the Plan, the following Shares shall be available for future
grants of Awards under the Plan: (i) Shares tendered by a Holder or withheld by
the Company in payment of the exercise price of an Option or any stock option
granted under the Prior Plan; (ii) Shares tendered by the Holder or withheld by
the Company to satisfy any tax withholding obligation with respect to an Award
or any equity award granted under the Prior Plan; and (iii) Shares subject to
Stock Appreciation Rights that are not issued in connection with the stock
settlement of the Stock Appreciation Rights on exercise thereof. Notwithstanding
anything to the contrary contained herein, Shares purchased on the open market
with the cash proceeds from the exercise of Options shall not be available for
future grants of Awards. Until the termination of the Plan, any Shares
repurchased by the Company under Section 7.4 or Section 9.4 hereof at the same
price paid by the Holder or a lower price so that such Shares are returned to
the Company will again be available for Awards. The payment of Dividend
Equivalents in cash in conjunction with any outstanding Awards shall not be
counted against the Shares available for issuance under the Plan.

 

- 9 -



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Section 3.1(b), no Shares may again be
optioned, granted or awarded if such action would cause an Incentive Stock
Option to fail to qualify as an incentive stock option under Section 422 of the
Code.

(c)     Substitute Awards shall not reduce the Shares authorized for grant under
the Plan, except as may be required by reason of Section 422 of the Code.
Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by its stockholders and not adopted
in contemplation of such acquisition or combination, the shares available for
grant pursuant to the terms of such pre-existing plan (as adjusted, to the
extent appropriate, using the exchange ratio or other adjustment or valuation
ratio or formula used in such acquisition or combination to determine the
consideration payable to the holders of common stock of the entities party to
such acquisition or combination) may be used for Awards under the Plan and shall
not reduce the Shares authorized for grant under the Plan; provided that Awards
using such available Shares shall not be made after the date awards or grants
could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
employed by or providing services to the Company or its Subsidiaries immediately
prior to such acquisition or combination.

ARTICLE 4.

GRANTING OF AWARDS

4.1     Participation. The Administrator may, from time to time, select from
among all Eligible Individuals, those to whom an Award shall be granted and
shall determine the nature and amount of each Award, which shall not be
inconsistent with the requirements of the Plan. Except for any Non-Employee
Director’s right to Awards that may be required pursuant to the Non-Employee
Director Equity Compensation Policy as described in Section 4.6, no Eligible
Individual or other Person shall have any right to be granted an Award pursuant
to the Plan and neither the Company nor the Administrator is obligated to treat
Eligible Individuals, Holders or any other persons uniformly. Participation by
each Holder in the Plan shall be voluntary and nothing in the Plan or any
Program shall be construed as mandating that any Eligible Individual or other
Person shall participate in the Plan.

4.2     Award Agreement. Each Award shall be evidenced by an Award Agreement
that sets forth the terms, conditions and limitations for such Award as
determined by the Administrator in its sole discretion (consistent with the
requirements of the Plan and any applicable Program). Award Agreements
evidencing Incentive Stock Options shall contain such terms and conditions as
may be necessary to meet the applicable provisions of Section 422 of the Code.

4.3     Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by Applicable Law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

4.4     At-Will Service. Nothing in the Plan or in any Program or Award
Agreement hereunder shall confer upon any Holder any right to continue in the
employ of, or as a Director or Consultant for, the Company or any Subsidiary, or
shall interfere with or restrict in any way the rights of the Company and any
Subsidiary, which rights are hereby expressly reserved, to discharge any Holder
at any time for any reason whatsoever, with or without cause, and with or
without notice, or to terminate or change all other terms and conditions of
employment or engagement, except to the extent expressly provided otherwise in a
written agreement between the Holder and the Company or any Subsidiary.

 

- 10 -



--------------------------------------------------------------------------------

4.5     Foreign Holders. Notwithstanding any provision of the Plan or applicable
Program to the contrary, in order to comply with the laws in countries other
than the United States in which the Company and its Subsidiaries operate or have
Employees, Non-Employee Directors or Consultants, or in order to comply with the
requirements of any foreign securities exchange or other Applicable Law, the
Administrator, in its sole discretion, shall have the power and authority to:
(a) determine which Subsidiaries shall be covered by the Plan; (b) determine
which Eligible Individuals outside the United States are eligible to participate
in the Plan; (c) modify the terms and conditions of any Award granted to
Eligible Individuals outside the United States to comply with Applicable Law
(including, without limitation, applicable foreign laws or listing requirements
of any foreign securities exchange); (d) establish subplans and modify exercise
procedures and other terms and procedures, to the extent such actions may be
necessary or advisable; provided, however, that no such subplans and/or
modifications shall increase the Share Limit or the Director Limit; and (e) take
any action, before or after an Award is made, that it deems advisable to obtain
approval or comply with any necessary local governmental regulatory exemptions
or approvals or listing requirements of any foreign securities exchange.

4.6     Non-Employee Director Awards.

(a)     Non-Employee Director Equity Compensation Policy. The Administrator, in
its sole discretion, may provide that Awards granted to Non-Employee Directors
shall be granted pursuant to a written nondiscretionary formula established by
the Administrator (the “Non-Employee Director Equity Compensation Policy”),
subject to the limitations of the Plan. The Non-Employee Director Equity
Compensation Policy shall set forth the type of Award(s) to be granted to
Non-Employee Directors, the number of Shares to be subject to Non-Employee
Director Awards, the conditions on which such Awards shall be granted, become
exercisable and/or payable and expire, and such other terms and conditions as
the Administrator shall determine in its sole discretion. The Non-Employee
Director Equity Compensation Policy may be modified by the Administrator from
time to time in its sole discretion.

(b)     Director Limit. Notwithstanding any provision to the contrary in the
Plan or in the Non-Employee Director Equity Compensation Policy, the value
(determined as of the grant date in accordance with Financial Accounting
Standards Board Accounting Standards Codification Topic 718, or any successor
thereto) of cash- and equity-based Awards granted to a Non-Employee Director as
compensation for services as a Non-Employee Director during any fiscal year of
the Company may not exceed $500,000 increased to $1,000,000 in the fiscal year
of his or her initial service as a Non-Employee Director (the applicable amount,
the “Director Limit”).

ARTICLE 5.

GRANTING OF OPTIONS AND STOCK APPRECIATION RIGHTS

5.1     Granting of Options and Stock Appreciation Rights to Eligible
Individuals. The Administrator is authorized to grant Options and Stock
Appreciation Rights to Eligible Individuals from time to time, in its sole
discretion, on such terms and conditions as it may determine, which shall not be
inconsistent with the Plan.

5.2     Qualification of Incentive Stock Options. The Administrator may grant
Options intended to qualify as Incentive Stock Options only to employees of the
Company, any of the Company’s present or future “parent corporations” or
“subsidiary corporations” as defined in Sections 424(e) or (f) of the Code,
respectively, and any other entities the employees of which are eligible to
receive Incentive Stock

 

- 11 -



--------------------------------------------------------------------------------

Options under the Code. No person who qualifies as a Greater Than 10%
Stockholder may be granted an Incentive Stock Option unless such Incentive Stock
Option conforms to the applicable provisions of Section 422 of the Code. To the
extent that the aggregate fair market value of stock with respect to which
“incentive stock options” (within the meaning of Section 422 of the Code, but
without regard to Section 422(d) of the Code) are exercisable for the first time
by a Holder during any calendar year under the Plan, and all other plans of the
Company and any parent corporation or subsidiary corporation thereof (as defined
in Section 424(e) and 424(f) of the Code, respectively), exceeds $100,000, the
Options shall be treated as Non-Qualified Stock Options to the extent required
by Section 422 of the Code. The rule set forth in the immediately preceding
sentence shall be applied by taking Options and other “incentive stock options”
into account in the order in which they were granted and the fair market value
of stock shall be determined as of the time the respective options were granted.
Any interpretations and rules under the Plan with respect to Incentive Stock
Options shall be consistent with the provisions of Section 422 of the Code.
Neither the Company nor the Administrator shall have any liability to a Holder,
or any other Person, (a) if an Option (or any part thereof) which is intended to
qualify as an Incentive Stock Option fails to qualify as an Incentive Stock
Option or (b) for any action or omission by the Company or the Administrator
that causes an Option not to qualify as an Incentive Stock Option, including
without limitation, the conversion of an Incentive Stock Option to a
Non-Qualified Stock Option or the grant of an Option intended as an Incentive
Stock Option that fails to satisfy the requirements under the Code applicable to
an Incentive Stock Option.

5.3     Option and Stock Appreciation Right Exercise Price. The exercise price
per Share subject to each Option and Stock Appreciation Right shall be set by
the Administrator, but shall not be less than 100% of the Fair Market Value of a
Share on the date the Option or Stock Appreciation Right, as applicable, is
granted (or, as to Incentive Stock Options, on the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code). In addition, in
the case of Incentive Stock Options granted to a Greater Than 10% Stockholder,
such price shall not be less than 110% of the Fair Market Value of a Share on
the date the Option is granted (or the date the Option is modified, extended or
renewed for purposes of Section 424(h) of the Code). Notwithstanding the
foregoing, in the case of an Option or Stock Appreciation Right that is a
Substitute Award, the exercise price per share of the Shares subject to such
Option or Stock Appreciation Right, as applicable, may be less than the Fair
Market Value per share on the date of grant; provided that the exercise price of
any Substitute Award shall be determined in accordance with the applicable
requirements of Section 424 and 409A of the Code.

5.4     Option and SAR Term. The term of each Option (the “Option Term”) and the
term of each Stock Appreciation Right (the “SAR Term”) shall be set by the
Administrator in its sole discretion; provided, however, that the Option Term or
SAR Term, as applicable, shall not be more than (a) ten (10) years from the date
the Option or Stock Appreciation Right, as applicable, is granted to an Eligible
Individual (other than a Greater Than 10% Stockholder), or (b) five (5) years
from the date an Incentive Stock Option is granted to a Greater Than 10%
Stockholder. Except as limited by the requirements of Section 409A or
Section 422 of the Code and regulations and rulings thereunder or the first
sentence of this Section 5.4 and without limiting the Company’s rights under
Section 12.7, the Administrator may extend the Option Term of any outstanding
Option or the SAR Term of any outstanding Stock Appreciation Right, and may
extend the time period during which vested Options or Stock Appreciation Rights
may be exercised, in connection with any Termination of Service of the Holder or
otherwise, and may amend, subject to Section 12.7 and 14.1, any other term or
condition of such Option or Stock Appreciation Right relating to such
Termination of Service of the Holder or otherwise.

5.5     Option and SAR Vesting. The period during which the right to exercise,
in whole or in part, an Option or Stock Appreciation Right vests in the Holder
shall be set by the Administrator and set forth in the applicable Award
Agreement. Unless otherwise determined by the Administrator in the Award
Agreement, the applicable Program or by action of the Administrator following
the grant of the

 

- 12 -



--------------------------------------------------------------------------------

Option or Stock Appreciation Right, (a) no portion of an Option or Stock
Appreciation Right which is unexercisable at a Holder’s Termination of Service
shall thereafter become exercisable and (b) the portion of an Option or Stock
Appreciation Right that is unexercisable at a Holder’s Termination of Service
shall automatically expire on the date of such Termination of Service.

5.6     Substitution of Stock Appreciation Rights. The Administrator may provide
in the applicable Program or Award Agreement evidencing the grant of an Option
that the Administrator, in its sole discretion, shall have the right to
substitute a Stock Appreciation Right for such Option at any time prior to or
upon exercise of such Option; provided that such Stock Appreciation Right shall
be exercisable with respect to the same number of Shares for which such
substituted Option would have been exercisable, and shall also have the same
exercise price, vesting schedule and remaining term as the substituted Option.

ARTICLE 6.

EXERCISE OF OPTIONS AND STOCK APPRECIATION RIGHTS

6.1     Exercise and Payment. An exercisable Option or Stock Appreciation Right
may be exercised in whole or in part. However, an Option or Stock Appreciation
Right shall not be exercisable with respect to fractional Shares and the
Administrator may require that, by the terms of the Option or Stock Appreciation
Right, a partial exercise must be with respect to a minimum number of Shares.
Payment of the amounts payable with respect to Stock Appreciation Rights
pursuant to this Article 6 shall be in cash, Shares (based on its Fair Market
Value as of the date the Stock Appreciation Right is exercised), or a
combination of both, as determined by the Administrator.

6.2     Manner of Exercise. Except as set forth in Section 6.3, all or a portion
of an exercisable Option or Stock Appreciation Right shall be deemed exercised
upon delivery of all of the following to the Secretary of the Company, the stock
plan administrator of the Company or such other person or entity designated by
the Administrator, or his, her or its office, as applicable:

(a)     A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option or Stock Appreciation
Right, or a portion thereof, is exercised. The notice shall be signed or
otherwise acknowledged electronically by the Holder or other person then
entitled to exercise the Option or Stock Appreciation Right or such portion
thereof;

(b)     Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Law.

(c)     In the event that the Option shall be exercised pursuant to Section 12.3
by any person or persons other than the Holder, appropriate proof of the right
of such person or persons to exercise the Option or Stock Appreciation Right, as
determined in the sole discretion of the Administrator; and

(d)     Full payment of the exercise price and applicable withholding taxes for
the Shares with respect to which the Option or Stock Appreciation Right, or
portion thereof, is exercised, in a manner permitted by the Administrator in
accordance with Sections 12.1 and 12.2.

6.3     Notification Regarding Disposition. The Holder shall give the Company
prompt written or electronic notice of any disposition of Shares acquired by
exercise of an Incentive Stock Option which occurs within (a) two years from the
date of grant (including the date the Option is modified, extended or renewed
for purposes of Section 424(h) of the Code) such Option to such Holder, or
(b) one year after the

 

- 13 -



--------------------------------------------------------------------------------

date of transfer of such Shares to such Holder. Such notice shall specify the
date of such disposition or other transfer and the amount realized, in cash,
other property, assumption of indebtedness or other consideration, by the Holder
in such disposition or other transfer.

ARTICLE 7.

AWARD OF PERFORMANCE STOCK

7.1     Award of Performance Stock. The Administrator is authorized to grant
Performance Stock to Eligible Individuals, and shall determine the terms and
conditions, including the performance conditions and restrictions applicable to
each award of Performance Stock, which terms and conditions shall not be
inconsistent with the Plan or any applicable Program, and may impose such
conditions on the issuance of such Performance Stock as it deems appropriate.
The Administrator shall establish the purchase price, if any, and form of
payment for Performance Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value, if any, of the
Shares to be purchased, unless otherwise permitted by Applicable Law. In all
cases, legal consideration shall be required for each issuance of Performance
Stock to the extent required by Applicable Law.

7.2     Rights as Stockholders. Subject to Section 7.4, upon issuance of
Performance Stock, the Holder shall have, unless otherwise provided by the
Administrator, all the rights of a stockholder with respect to said Shares,
subject to the restrictions in the Plan, any applicable Program and/or the
applicable Award Agreement, including the right to receive all dividends and
other distributions paid or made with respect to the Shares to the extent such
dividends and other distributions have a record date that is on or after the
date on which the Holder to whom such Performance Stock are granted becomes the
record holder of such Performance Stock; provided, however, that, in the sole
discretion of the Administrator, any extraordinary distributions with respect to
the Shares may be subject to the restrictions set forth in Section 7.3. In
addition, dividends which are paid prior to vesting shall only be paid out to
the Holder to the extent that the performance-based vesting conditions are
subsequently satisfied and the share of Performance Stock vests.

7.3     Restrictions. All shares of Performance Stock (including any shares
received by Holders thereof with respect to shares of Performance Stock as a
result of stock dividends, stock splits or any other form of recapitalization)
shall be subject to such restrictions and vesting requirements as the
Administrator shall provide in the applicable Program or Award Agreement. By
action taken after the Performance Stock is issued, the Administrator may, on
such terms and conditions as it may determine to be appropriate, accelerate the
vesting of such Performance Stock by removing any or all of the restrictions
imposed by the terms of the applicable Program or Award Agreement.

7.4     Repurchase or Forfeiture of Performance Stock. Except as otherwise
determined by the Administrator, if no price was paid by the Holder for the
Performance Stock, upon a Termination of Service during the applicable
restriction period, the Holder’s rights in unvested Performance Stock then
subject to restrictions shall lapse, and such Performance Stock shall be
surrendered to the Company and cancelled without consideration on the date of
such Termination of Service. If a price was paid by the Holder for the
Performance Stock, upon a Termination of Service during the applicable
restriction period, the Company shall have the right to repurchase from the
Holder the unvested Performance Stock then subject to restrictions at a cash
price per share equal to the price paid by the Holder for such Performance Stock
or such other amount as may be specified in the applicable Program or Award
Agreement. Notwithstanding the foregoing, the Administrator, in its sole
discretion, may provide that upon certain events, including, without limitation,
a Change in Control, the Holder’s death, retirement or disability or any other
specified Termination of Service or any other event, the Holder’s rights in
unvested Performance Stock then subject to restrictions shall not lapse, such
Performance Stock shall vest and cease to be forfeitable and, if applicable, the
Company shall cease to have a right of repurchase.

 

- 14 -



--------------------------------------------------------------------------------

7.5     Section 83(b) Election. If a Holder makes an election under
Section 83(b) of the Code to be taxed with respect to the Performance Stock as
of the date of transfer of the Performance Stock rather than as of the date or
dates upon which the Holder would otherwise be taxable under Section 83(a) of
the Code, the Holder shall be required to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service
along with proof of the timely filing thereof with the Internal Revenue Service.

ARTICLE 8.

AWARD OF PERFORMANCE STOCK UNITS

8.1     Grant of Performance Stock Units. The Administrator is authorized to
grant Awards of Performance Stock Units to any Eligible Individual selected by
the Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator.

8.2     Vesting of Performance Stock Units. At the time of grant, the
Administrator shall specify the date or dates on which the Performance Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including, without limitation,
vesting based upon the Holder’s duration of service to the Company or any
Subsidiary, one or more Performance Criteria, Company performance, individual
performance or other specific criteria, in each case on a specified date or
dates or over any period or periods, as determined by the Administrator.

8.3     Settlement and Payment. At the time of grant, the Administrator shall
specify the settlement date applicable to each grant of Performance Stock Units,
which shall be no earlier than the vesting date or dates of the Award and may be
determined at the election of the Holder (if permitted by the applicable Award
Agreement); provided that, except as otherwise determined by the Administrator,
and subject to compliance with Section 409A, in no event shall the settlement
date relating to each Performance Stock Unit occur following the later of
(a) the 15th day of the third month following the end of calendar year in which
the applicable portion of the Performance Stock Unit vests; or (b) the 15th day
of the third month following the end of the Company’s fiscal year in which the
applicable portion of the Performance Stock Unit vests. On the settlement date,
the Company shall, in accordance with the applicable Award Agreement and subject
to Section 12.4(f), transfer to the Holder one unrestricted, fully transferable
Share for each Performance Stock Unit scheduled to be paid out on such date and
not previously forfeited, or in the sole discretion of the Administrator, an
amount in cash equal to the Fair Market Value of such Shares on the settlement
date or a combination of cash and Common Stock as determined by the
Administrator.

8.4     Settlement upon Termination of Service. An Award of Performance Stock
Units shall only vest and be settled while the Holder is an Employee, a
Consultant or a member of the Board, as applicable; provided, however, that the
Administrator, in its sole discretion, may provide (in an Award Agreement or
otherwise) that a Performance Stock Unit award may vest and be settled
subsequent to a Termination of Service in certain events, including a Change in
Control, the Holder’s death, retirement or disability or any other specified
Termination of Service.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE 9.

AWARD OF RESTRICTED STOCK

9.1     Award of Restricted Stock. The Administrator is authorized to grant
Restricted Stock to Eligible Individuals, and shall determine the terms and
conditions, including the restrictions applicable to each award of Restricted
Stock, which terms and conditions shall not be inconsistent with the Plan or any
applicable Program, and may impose such conditions on the issuance of such
Restricted Stock as it deems appropriate. The Administrator shall establish the
purchase price, if any, and form of payment for Restricted Stock; provided,
however, that if a purchase price is charged, such purchase price shall be no
less than the par value, if any, of the Shares to be purchased, unless otherwise
permitted by Applicable Law. In all cases, legal consideration shall be required
for each issuance of Restricted Stock to the extent required by Applicable Law.

9.2     Rights as Stockholders. Subject to Section 9.4, upon issuance of
Restricted Stock, the Holder shall have, unless otherwise provided by the
Administrator, all the rights of a stockholder with respect to said Shares,
subject to the restrictions in the Plan, any applicable Program and/or the
applicable Award Agreement, including the right to receive all dividends and
other distributions paid or made with respect to the Shares to the extent such
dividends and other distributions have a record date that is on or after the
date on which the Holder to whom such Restricted Stock are granted becomes the
record holder of such Restricted Stock; provided, however, that, in the sole
discretion of the Administrator, any extraordinary distributions with respect to
the Shares may be subject to the restrictions set forth in Section 9.3. In
addition, dividends which are paid prior to vesting shall only be paid out to
the Holder to the extent that the vesting conditions are subsequently satisfied
and the share of Restricted Stock vests.

9.3     Restrictions. All shares of Restricted Stock (including any shares
received by Holders thereof with respect to shares of Restricted Stock as a
result of stock dividends, stock splits or any other form of recapitalization)
shall be subject to such restrictions and vesting requirements as the
Administrator shall provide in the applicable Program or Award Agreement. By
action taken after the Restricted Stock is issued, the Administrator may, on
such terms and conditions as it may determine to be appropriate, accelerate the
vesting of such Restricted Stock by removing any or all of the restrictions
imposed by the terms of the applicable Program or Award Agreement.

9.4     Repurchase or Forfeiture of Restricted Stock. Except as otherwise
determined by the Administrator, if no price was paid by the Holder for the
Restricted Stock, upon a Termination of Service during the applicable
restriction period, the Holder’s rights in unvested Restricted Stock then
subject to restrictions shall lapse, and such Restricted Stock shall be
surrendered to the Company and cancelled without consideration on the date of
such Termination of Service. If a price was paid by the Holder for the
Restricted Stock, upon a Termination of Service during the applicable
restriction period, the Company shall have the right to repurchase from the
Holder the unvested Restricted Stock then subject to restrictions at a cash
price per share equal to the price paid by the Holder for such Restricted Stock
or such other amount as may be specified in the applicable Program or Award
Agreement. Notwithstanding the foregoing, the Administrator, in its sole
discretion, may provide that upon certain events, including, without limitation,
a Change in Control, the Holder’s death, retirement or disability or any other
specified Termination of Service or any other event, the Holder’s rights in
unvested Restricted Stock then subject to restrictions shall not lapse, such
Restricted Stock shall vest and cease to be forfeitable and, if applicable, the
Company shall cease to have a right of repurchase.

9.5     Section 83(b) Election. If a Holder makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Holder would otherwise be taxable under Section 83(a) of the

 

- 16 -



--------------------------------------------------------------------------------

Code, the Holder shall be required to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service
along with proof of the timely filing thereof with the Internal Revenue Service.

ARTICLE 10.

AWARD OF RESTRICTED STOCK UNITS

10.1     Grant of Restricted Stock Units. The Administrator is authorized to
grant Awards of Restricted Stock Units to any Eligible Individual selected by
the Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator.

10.2     Vesting of Restricted Stock Units. At the time of grant, the
Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including, without limitation,
vesting based upon the Holder’s duration of service to the Company or any
Subsidiary, one or more Performance Criteria, Company performance, individual
performance or other specific criteria, in each case on a specified date or
dates or over any period or periods, as determined by the Administrator.

10.3     Settlement and Payment. At the time of grant, the Administrator shall
specify the settlement date applicable to each grant of Restricted Stock Units,
which shall be no earlier than the vesting date or dates of the Award and may be
determined at the election of the Holder (if permitted by the applicable Award
Agreement); provided that, except as otherwise determined by the Administrator,
and subject to compliance with Section 409A, in no event shall the settlement
date relating to each Restricted Stock Unit occur following the later of (a) the
15th day of the third month following the end of calendar year in which the
applicable portion of the Restricted Stock Unit vests; or (b) the 15th day of
the third month following the end of the Company’s fiscal year in which the
applicable portion of the Restricted Stock Unit vests. On the settlement date,
the Company shall, in accordance with the applicable Award Agreement and subject
to Section 12.4(f), transfer to the Holder one unrestricted, fully transferable
Share for each Restricted Stock Unit scheduled to be paid out on such date and
not previously forfeited, or in the sole discretion of the Administrator, an
amount in cash equal to the Fair Market Value of such Shares on the settlement
date or a combination of cash and Common Stock as determined by the
Administrator.

10.4     Settlement upon Termination of Service. An Award of Restricted Stock
Units shall only vest and be settled while the Holder is an Employee, a
Consultant or a member of the Board, as applicable; provided, however, that the
Administrator, in its sole discretion, may provide (in an Award Agreement or
otherwise) that a Restricted Stock Unit award may vest and be settled subsequent
to a Termination of Service in certain events, including a Change in Control,
the Holder’s death, retirement or disability or any other specified Termination
of Service.

ARTICLE 11.

AWARD OF OTHER STOCK OR CASH BASED AWARDS AND DIVIDEND EQUIVALENTS

11.1     Other Stock or Cash Based Awards. The Administrator is authorized to
grant Other Stock or Cash Based Awards, including awards entitling a Holder to
receive Shares or cash to be delivered immediately or in the future, to any
Eligible Individual. Subject to the provisions of the Plan and any applicable
Program, the Administrator shall determine the terms and conditions of each
Other Stock or Cash Based Award, including the term of the Award, any exercise
or purchase price, performance goals, including the Performance Criteria,
transfer restrictions, vesting conditions and other terms and conditions

 

- 17 -



--------------------------------------------------------------------------------

applicable thereto, which shall be set forth in the applicable Award Agreement.
Other Stock or Cash Based Awards may be paid in cash, Shares, or a combination
of cash and Shares, as determined by the Administrator, and may be available as
a form of payment in the settlement of other Awards granted under the Plan, as
stand-alone payments, as a part of a bonus, deferred bonus, deferred
compensation or other arrangement, and/or as payment in lieu of compensation to
which an Eligible Individual is otherwise entitled.

11.2     Dividend Equivalents. Dividend Equivalents may be granted by the
Administrator, either alone or in tandem with another Award, based on dividends
declared on the Common Stock, to be credited as of dividend payment dates during
the period between the date the Dividend Equivalents are granted to a Holder and
the date such Dividend Equivalents terminate or expire, as determined by the
Administrator. Such Dividend Equivalents shall be converted to cash or
additional Shares by such formula and at such time and subject to such
restrictions and limitations as may be determined by the Administrator. Dividend
Equivalents with respect to an Award shall only be paid out to the Holder to the
extent that the vesting conditions are subsequently satisfied and the Award
vests. Notwithstanding the foregoing, no Dividend Equivalents shall be payable
with respect to Options, Stock Appreciation Rights or other purchase rights.

ARTICLE 12.

ADDITIONAL TERMS OF AWARDS

12.1     Payment. The Administrator shall determine the method or methods by
which payments by any Holder with respect to any Awards granted under the Plan
shall be made, including, without limitation: (a) cash or check, (b) Shares
(including, in the case of payment of the exercise price of an Award, Shares
issuable pursuant to the exercise of the Award) or Shares held for such minimum
period of time as may be established by the Administrator, in each case, having
a Fair Market Value on the date of delivery equal to the aggregate payments
required, (c) delivery of a written or electronic notice that the Holder has
placed a market sell order with a broker acceptable to the Company with respect
to Shares then issuable upon exercise or vesting of an Award, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company in satisfaction of the aggregate payments required; provided
that payment of such proceeds is then made to the Company upon settlement of
such sale, (d) other form of legal consideration acceptable to the Administrator
in its sole discretion, or (e) any combination of the above permitted forms of
payment. Notwithstanding any other provision of the Plan to the contrary, no
Holder who is a Director or an “executive officer” of the Company within the
meaning of Section 13(k) of the Exchange Act shall be permitted to make payment
with respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment, with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.

12.2     Tax Withholding. The Company or any Subsidiary shall have the authority
and the right to deduct or withhold, or require a Holder to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Holder’s FICA, employment tax or other social security
contribution obligation) required by law to be withheld with respect to any
taxable event concerning a Holder arising as a result of the Plan or any Award.
The Administrator may, in its sole discretion and in satisfaction of the
foregoing requirement, allow a Holder to satisfy such obligations by any payment
means described in Section 12.1 hereof, including without limitation, by
allowing such Holder to have the Company or any Subsidiary withhold Shares
otherwise issuable under an Award (or allow the surrender of Shares). The number
of Shares which may be so withheld or surrendered shall be limited to the number
of Shares which have a fair market value on the date of withholding or
repurchase no greater than the aggregate amount of such liabilities based on the
maximum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such

 

- 18 -



--------------------------------------------------------------------------------

supplemental taxable income (or such other number as would not result in adverse
financial accounting consequences for the Company or any of its Subsidiaries).
The Administrator shall determine the fair market value of the Shares,
consistent with applicable provisions of the Code, for tax withholding
obligations due in connection with a broker-assisted cashless Option or Stock
Appreciation Right exercise involving the sale of Shares to pay the Option or
Stock Appreciation Right exercise price or any tax withholding obligation.

12.3     Transferability of Awards.

(a)     Except as otherwise provided in Sections 12.3(b) and 12.3(c):

(i)     No Award under the Plan may be sold, pledged, assigned or transferred in
any manner other than (A) by will or the laws of descent and distribution or
(B) subject to the consent of the Administrator, pursuant to a DRO, unless and
until such Award has been exercised or the Shares underlying such Award have
been issued, and all restrictions applicable to such Shares have lapsed;

(ii)     No Award or interest or right therein shall be liable for or otherwise
subject to the debts, contracts or engagements of the Holder or the Holder’s
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy) unless and until such Award has
been exercised, or the Shares underlying such Award have been issued, and all
restrictions applicable to such Shares have lapsed, and any attempted
disposition of an Award prior to satisfaction of these conditions shall be null
and void and of no effect, except to the extent that such disposition is
permitted by Section 12.3(a)(i); and

(iii)     During the lifetime of the Holder, only the Holder may exercise any
exercisable portion of an Award granted to such Holder under the Plan, unless it
has been disposed of pursuant to a DRO. After the death of the Holder, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Program or Award Agreement, be
exercised by the Holder’s personal representative or by any person empowered to
do so under the deceased Holder’s will or under the then-applicable laws of
descent and distribution.

(b)     Notwithstanding Section 12.3(a), the Administrator, in its sole
discretion, may determine to permit a Holder or a Permitted Transferee of such
Holder to transfer an Award other than an Incentive Stock Option (unless such
Incentive Stock Option is intended to become a Nonqualified Stock Option) to any
one or more Permitted Transferees of such Holder, subject to the following terms
and conditions: (i) an Award transferred to a Permitted Transferee shall not be
assignable or transferable by the Permitted Transferee other than (A) to another
Permitted Transferee of the applicable Holder or (B) by will or the laws of
descent and distribution or, subject to the consent of the Administrator,
pursuant to a DRO; (ii) an Award transferred to a Permitted Transferee shall
continue to be subject to all the terms and conditions of the Award as
applicable to the original Holder (other than the ability to further transfer
the Award to any Person other than another Permitted Transferee of the
applicable Holder); and (iii) the Holder (or transferring Permitted Transferee)
and the receiving Permitted Transferee shall execute any and all documents
requested by the Administrator, including, without limitation documents to
(A) confirm the status of the transferee as a Permitted Transferee, (B) satisfy
any requirements for an exemption for the transfer under Applicable Law and
(C) evidence the transfer. In addition, and further notwithstanding
Section 12.3(a), hereof, the Administrator, in its sole discretion, may
determine to permit a Holder to transfer Incentive Stock Options to a trust that
constitutes a Permitted Transferee if, under Section 671 of the Code and other
Applicable Law, the Holder is considered the sole beneficial owner of the
Incentive Stock Option while it is held in the trust.

 

- 19 -



--------------------------------------------------------------------------------

(c)     Notwithstanding Section 12.3(a), a Holder may, in the manner determined
by the Administrator, designate a beneficiary to exercise the rights of the
Holder and to receive any distribution with respect to any Award upon the
Holder’s death. A beneficiary, legal guardian, legal representative, or other
person claiming any rights pursuant to the Plan is subject to all terms and
conditions of the Plan and any Program or Award Agreement applicable to the
Holder and any additional restrictions deemed necessary or appropriate by the
Administrator. If the Holder is married or a domestic partner in a domestic
partnership qualified under Applicable Law and resides in a community property
state, a designation of a person other than the Holder’s spouse or domestic
partner, as applicable, as the Holder’s beneficiary with respect to more than
50% of the Holder’s interest in the Award shall not be effective without the
prior written or electronic consent of the Holder’s spouse or domestic partner.
If no beneficiary has been designated or survives the Holder, payment shall be
made to the person entitled thereto pursuant to the Holder’s will or the laws of
descent and distribution. Subject to the foregoing, a beneficiary designation
may be changed or revoked by a Holder at any time; provided that the change or
revocation is delivered in writing to the Administrator prior to the Holder’s
death.

12.4     Conditions to Issuance of Shares.

(a) The Administrator shall determine the methods by which Shares shall be
delivered or deemed to be delivered to Holders. Notwithstanding anything herein
to the contrary, the Company shall not be required to issue or deliver any
certificates or make any book entries evidencing Shares pursuant to the exercise
of any Award, unless and until the Administrator has determined, with advice of
counsel, that the issuance of such Shares is in compliance with Applicable Law
and the Shares are covered by an effective registration statement or applicable
exemption from registration. In addition to the terms and conditions provided
herein, the Administrator may require that a Holder make such reasonable
covenants, agreements and representations as the Administrator, in its sole
discretion, deems advisable in order to comply with Applicable Law.

(b)     All share certificates delivered pursuant to the Plan and all Shares
issued pursuant to book entry procedures are subject to any stop-transfer orders
and other restrictions as the Administrator deems necessary or advisable to
comply with Applicable Law. The Administrator may place legends on any share
certificate or book entry to reference restrictions applicable to the Shares
(including, without limitation, restrictions applicable to Restricted Stock).

(c)     The Administrator shall have the right to require any Holder to comply
with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.

(d)     No fractional Shares shall be issued and the Administrator, in its sole
discretion, shall determine whether cash shall be given in lieu of fractional
Shares or whether such fractional Shares shall be eliminated by rounding down.

(e)     The Company, in its sole discretion, may (i) retain physical possession
of any stock certificate evidencing Shares until any restrictions thereon or
performance criteria applicable thereto shall have lapsed or been achieved
and/or (ii) require that the stock certificates evidencing such Shares be held
in custody by a designated escrow agent (which may but need not be the Company)
until the restrictions thereon shall have lapsed, and that the Holder deliver a
stock power, endorsed in blank, relating to such Shares.

(f)     Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by Applicable Law, the Company shall
not deliver to any Holder certificates evidencing Shares issued in connection
with any Award and instead such Shares shall be recorded in the books of the
Company (or, as applicable, its transfer agent or stock plan administrator).

 

- 20 -



--------------------------------------------------------------------------------

12.5     Forfeiture and Claw-Back Provisions. All Awards (including any
proceeds, gains or other economic benefit actually or constructively received by
a Holder upon any receipt or exercise of any Award or upon the receipt or resale
of any Shares underlying the Award and any payments of a portion of an
incentive-based bonus pool allocated to a Holder) shall be subject to the
provisions of any claw-back policy implemented by the Company, including,
without limitation, any claw-back policy adopted to comply with the requirements
of Applicable Law, including, without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules or regulations promulgated
thereunder, whether or not such claw-back policy was in place at the time of
grant of an Award, to the extent set forth in such claw-back policy and/or in
the applicable Award Agreement.

12.6     No Repricing. The Administrator shall not, without the approval of the
stockholders of the Company, have the authority to (a) amend any outstanding
Option or Stock Appreciation Right or other purchase right to reduce its
exercise price per Share, or (b) cancel any Option or Stock Appreciation Right
or other purchase right in exchange for cash or another Award or (c) permit any
repricing of such awards to be accomplished through repurchase or otherwise, in
each case other than adjustments or substitutions in accordance with
Section 14.2.

12.7     Amendment of Awards. Subject to Applicable Law, the Administrator may
amend, modify or terminate any outstanding Award, including but not limited to,
substituting therefor another Award of the same or a different type, changing
the date of exercise or settlement, and converting an Incentive Stock Option to
a Non-Qualified Stock Option. The Holder’s consent to such action shall be
required unless (a) the Administrator determines that the action, taking into
account any related action, would not materially and adversely affect the
Holder, or (b) the change is otherwise permitted under the Plan (including,
without limitation, under Section 14.2 or 14.10).

12.8     Data Privacy. As a condition of receipt of any Award, each Holder
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section 12.8 by
and among, as applicable, the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing the Holder’s participation
in the Plan. The Company and its Subsidiaries may hold certain personal
information about a Holder, including but not limited to, the Holder’s name,
home address and telephone number, date of birth, social security or insurance
number or other identification number, salary, nationality, job title(s), any
shares of stock held in the Company or any of its Subsidiaries, details of all
Awards, in each case, for the purpose of implementing, managing and
administering the Plan and Awards (the “Data”). The Company and its Subsidiaries
may transfer the Data amongst themselves as necessary for the purpose of
implementation, administration and management of a Holder’s participation in the
Plan, and the Company and its Subsidiaries may each further transfer the Data to
any third parties assisting the Company and its Subsidiaries in the
implementation, administration and management of the Plan. These recipients may
be located in the Holder’s country, or elsewhere, and the Holder’s country may
have different data privacy laws and protections than the recipients’ country.
Through acceptance of an Award, each Holder authorizes such recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Holder’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Company or any of its
Subsidiaries or the Holder may elect to deposit any Shares. The Data related to
a Holder will be held only as long as is necessary to implement, administer, and
manage the Holder’s participation in the Plan. A Holder may, at any time, view
the Data held by the Company with respect to such Holder, request additional
information about the storage and processing of the Data with respect to such
Holder, recommend any necessary corrections to the Data with respect to the
Holder or

 

- 21 -



--------------------------------------------------------------------------------

refuse or withdraw the consents herein in writing, in any case without cost, by
contacting his or her local human resources representative. The Company may
cancel Holder’s ability to participate in the Plan and, in the Administrator’s
discretion, the Holder may forfeit any outstanding Awards if the Holder refuses
or withdraws his or her consents as described herein. For more information on
the consequences of refusal to consent or withdrawal of consent, Holders may
contact their local human resources representative.

ARTICLE 13.

ADMINISTRATION

13.1     Administrator. The Committee shall administer the Plan (except as
otherwise permitted herein). To the extent necessary to comply with Rule 16b-3
of the Exchange Act, then the Committee shall take all action with respect to
such Awards, and the individuals taking such action shall consist solely of two
or more Non-Employee Directors, each of whom is intended to qualify as both a
“non-employee director” as defined by Rule 16b-3 of the Exchange Act or any
successor rule and, to the extent required for purposes of compliance with
transitional rules under Section 162(m) of the Code, an “outside director” as
defined in Section 162(m) of the Code prior to its amendment effective on
January 1, 2018. Additionally, to the extent required by Applicable Law, each of
the individuals constituting the Committee shall be an “independent director”
under the rules of any securities exchange or automated quotation system on
which the Shares are listed, quoted or traded. Notwithstanding the foregoing,
any action taken by the Committee shall be valid and effective, whether or not
members of the Committee at the time of such action are later determined not to
have satisfied the requirements for membership set forth in this Section 13.1 or
the Organizational Documents. Except as may otherwise be provided in the
Organizational Documents or as otherwise required by Applicable Law,
(a) appointment of Committee members shall be effective upon acceptance of
appointment, (b) Committee members may resign at any time by delivering written
or electronic notice to the Board and (c) vacancies in the Committee may only be
filled by the Board. Notwithstanding the foregoing, (i) the full Board, acting
by a majority of its members in office, shall conduct the general administration
of the Plan with respect to Awards granted to Non-Employee Directors and, with
respect to such Awards, the terms “Administrator” as used in the Plan shall be
deemed to refer to the Board and (ii) the Board or Committee may delegate its
authority hereunder to the extent permitted by Section 13.6.

13.2     Duties and Powers of Administrator. It shall be the duty of the
Administrator to conduct the general administration of the Plan in accordance
with its provisions. The Administrator shall have the power to interpret the
Plan, all Programs and Award Agreements, and to adopt such rules for the
administration, interpretation and application of the Plan and any Program as
are not inconsistent with the Plan, to interpret, amend or revoke any such rules
and to amend the Plan or any Program or Award Agreement; provided that the
rights or obligations of the Holder of the Award that is the subject of any such
Program or Award Agreement are not materially and adversely affected by such
amendment, unless the consent of the Holder is obtained or such amendment is
otherwise permitted under Section 12.7 or Section 14.10. In its sole discretion,
the Board may at any time and from time to time exercise any and all rights and
duties of the Committee in its capacity as the Administrator under the Plan
except with respect to matters which under Rule 16b-3 under the Exchange Act or
any successor rule, or the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded are required
to be determined in the sole discretion of the Committee.

13.3     Action by the Administrator. Unless otherwise established by the Board,
set forth in any Organizational Documents or as required by Applicable Law, a
majority of the Administrator shall constitute a quorum and the acts of a
majority of the members present at any meeting at which a quorum is present, and
acts approved in writing by all members of the Administrator in lieu of a
meeting, shall be deemed the acts of the Administrator. Each member of the
Administrator is entitled to, in good faith, rely

 

- 22 -



--------------------------------------------------------------------------------

or act upon any report or other information furnished to that member by any
officer or other employee of the Company or any Subsidiary, the Company’s
independent certified public accountants, or any executive compensation
consultant or other professional retained by the Company to assist in the
administration of the Plan.

13.4     Authority of Administrator. Subject to the Organizational Documents,
any specific designation in the Plan and Applicable Law, the Administrator has
the exclusive power, authority and sole discretion to:

(a)     Designate Eligible Individuals to receive Awards;

(b)     Determine the type or types of Awards to be granted to each Eligible
Individual (including, without limitation, any Awards granted in tandem with
another Award granted pursuant to the Plan, provided, however, that Incentive
Stock Options may not be granted in tandem with Nonqualified Stock Options);

(c)     Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

(d)     Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, purchase
price, any Performance Criteria or other performance criteria, any restrictions
or limitations on the Award, any schedule for vesting, lapse of forfeiture
restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, and any provisions related to non-competition
and claw-back and recapture of gain on an Award, based in each case on such
considerations as the Administrator in its sole discretion determines;

(e)     Determine whether, to what extent, and under what circumstances an Award
may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

(f)     Prescribe the form of each Award Agreement, which need not be identical
for each Holder;

(g)     Decide all other matters that must be determined in connection with an
Award;

(h)     Establish, adopt, or revise any Programs, rules and regulations as it
may deem necessary or advisable to administer the Plan;

(i)     Interpret the terms of, and any matter arising pursuant to, the Plan,
any Program or any Award Agreement;

(j)     Make all other decisions and determinations that may be required
pursuant to the Plan or as the Administrator deems necessary or advisable to
administer the Plan; and

(k)     Accelerate wholly or partially the vesting or lapse of restrictions of
any Award or portion thereof at any time after the grant of an Award, subject to
whatever terms and conditions it selects and Section 14.2.

13.5     Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program or any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding and conclusive on all Persons.

 

- 23 -



--------------------------------------------------------------------------------

13.6     Delegation of Authority. The Board or Committee may from time to time
delegate to a committee of one or more members of the Board or one or more
officers of the Company the authority to grant or amend Awards or to take other
administrative actions pursuant to this Article 13; provided, however, that in
no event shall an officer of the Company be delegated the authority to grant
Awards to, or amend Awards held by, the following individuals: (a) individuals
who are subject to Section 16 of the Exchange Act, or (b) officers of the
Company (or Directors) to whom authority to grant or amend Awards has been
delegated hereunder; provided, further, that any delegation of administrative
authority shall only be permitted to the extent it is permissible under any
Organizational Documents and Applicable Law. Any delegation hereunder shall be
subject to the restrictions and limits that the Board or Committee specifies at
the time of such delegation or that are otherwise included in the applicable
Organizational Documents, and the Board or Committee, as applicable, may at any
time rescind the authority so delegated or appoint a new delegatee. At all
times, the delegatee appointed under this Section 13.6 shall serve in such
capacity at the pleasure of the Board or the Committee, as applicable, and the
Board or the Committee may abolish any committee at any time and re-vest in
itself any previously delegated authority.

ARTICLE 14.

MISCELLANEOUS PROVISIONS

14.1     Amendment, Suspension or Termination of the Plan.

(a)     Except as otherwise provided in Section 14.1(b), the Plan may be wholly
or partially amended or otherwise modified, suspended or terminated at any time
or from time to time by the Board; provided that, except as provided in
Section 12.7 and Section 14.10, no amendment, suspension or termination of the
Plan shall, without the consent of the Holder, materially and adversely affect
any rights or obligations under any Award theretofore granted or awarded, unless
the Award itself otherwise expressly so provides.

(b)     Notwithstanding Section 14.1(a) and except as provided in Section 14.2,
the Board may not without approval of the Company’s stockholders given within
twelve (12) months before or after such action increase the Share Limit.

(c)     No Awards may be granted or awarded during any period of suspension or
after termination of the Plan, and notwithstanding anything herein to the
contrary, in no event may any Incentive Stock Option be granted under the Plan
after the tenth (10th) anniversary of the earlier of (i) the date on which the
Plan was adopted by the Board or (ii) the date the Plan was approved by the
Company’s stockholders.

14.2     Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

(a)     In the event of any stock dividend, stock split, combination or exchange
of shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator may make equitable adjustments,
if any, to reflect such change with respect to: (i) the aggregate number and
kind of Shares that may be issued under the Plan (including, but not limited to,
adjustments of the Share Limit and kind of Shares which may be issued under the
Plan, and adjustments of the Director Limit); (ii) the number and kind of Shares
(or other securities or property) subject to outstanding Awards; (iii) the terms
and conditions of any outstanding Awards (including, without limitation, any
applicable performance targets or criteria with

 

- 24 -



--------------------------------------------------------------------------------

respect thereto); (iv) the grant or exercise price per share for any outstanding
Awards under the Plan; and (v) the number and kind of Shares (or other
securities or property) for which automatic grants are subsequently to be made
to new and continuing Non-Employee Directors pursuant to Section 4.6.

(b)     In the event of any transaction or event described in Section 14.2(a) or
any unusual or nonrecurring transactions or events affecting the Company, any
Subsidiary of the Company, or the financial statements of the Company or any
Subsidiary, or of changes in Applicable Law or Applicable Accounting Standards,
the Administrator, in its sole discretion, and on such terms and conditions as
it deems appropriate, either by the terms of the Award or by action taken prior
to the occurrence of such transaction or event, is hereby authorized to take any
one or more of the following actions whenever the Administrator determines that
such action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in Applicable Law or Applicable
Accounting Standards:

(i)     To provide for the termination of any such Award in exchange for an
amount of cash and/or other property with a value equal to the amount that would
have been attained upon the exercise of such Award or realization of the
Holder’s rights (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction or event described in this Section 14.2 the
Administrator determines in good faith that no amount would have been attained
upon the exercise of such Award or realization of the Holder’s rights, then such
Award may be terminated by the Company without payment);

(ii)     To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and applicable exercise or
purchase price, in all cases, as determined by the Administrator;

(iii)     To make adjustments in the number and type of Shares of the Company’s
stock (or other securities or property) subject to outstanding Awards, and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards and Awards which may be granted in the
future;

(iv)     To provide that such Award shall be exercisable or payable or fully
vested with respect to all Shares covered thereby, notwithstanding anything to
the contrary in the Plan or the applicable Program or Award Agreement;

(v)     To replace such Award with other rights or property selected by the
Administrator; and/or

(vi)     To provide that the Award cannot vest, be exercised or become payable
after such event.

(c)     In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 14.2(a) and 14.2(b):

(i)    (i) The number and type of securities subject to each outstanding Award
and the exercise price or grant price thereof, if applicable, shall be equitably
adjusted (and the adjustments provided under this Section 14.2(c)(i) shall be
nondiscretionary and shall be final and binding on the affected Holder and the
Company); and/or

 

- 25 -



--------------------------------------------------------------------------------

(ii)     The Administrator shall make such equitable adjustments, if any, as the
Administrator, in its sole discretion, may deem appropriate to reflect such
Equity Restructuring with respect to the aggregate number and kind of Shares
that may be issued under the Plan (including, but not limited to, adjustments of
the Share Limit and kind of Shares which may be issued under the Plan).

(d)     Notwithstanding any other provision of the Plan, in the event of a
Change in Control, unless the Administrator elects to (i) terminate an Award in
exchange for cash, rights or property, or (ii) cause an Award to become fully
exercisable and no longer subject to any forfeiture restrictions prior to the
consummation of a Change in Control, pursuant to Section 14.2, (A) such Award
(other than any portion subject to performance-based vesting) shall continue in
effect or be assumed or an equivalent Award substituted by the successor
corporation or a parent or subsidiary of the successor corporation and (B) the
portion of such Award subject to performance-based vesting shall be subject to
the terms and conditions of the applicable Award Agreement and, in the absence
of applicable terms and conditions, the Administrator’s discretion, provided,
that in the event a Holder experiences a Termination of Service by the Company
for other than Cause or by the Holder for Good Reason, in either case within two
years following such Change in Control, then the vesting and, if applicable,
exercisability of one hundred percent (100%) of the then-unvested Shares (or
other securities or property) subject to the outstanding Awards held by such
Holder shall accelerate upon the date of such Termination of Service.

(e)     In the event that the successor corporation in a Change in Control
refuses to assume or substitute for an Award (other than any portion subject to
performance-based vesting), the Administrator shall cause such Award to become
fully vested and, if applicable, exercisable immediately prior to the
consummation of such transaction and all forfeiture restrictions on such Award
to lapse and, to the extent unexercised upon the consummation of such
transaction, to terminate in exchange for cash, rights or other property
pursuant to Section 14.2(b)(i). The Administrator shall notify the Holder of any
Award that becomes exercisable pursuant to the preceding sentence that such
Award shall be fully exercisable for a period of fifteen (15) days from the date
of such notice, contingent upon the occurrence of the Change in Control, and
such Award shall terminate upon the consummation of the Change in Control in
accordance with the preceding sentence.

(f)     For the purposes of this Section 14.2, an Award shall be considered
assumed if, following the Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares); provided, however, that
if such consideration received in the Change in Control was not solely common
stock of the successor corporation or its parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Award, for each Share subject to an Award, to
be solely common stock of the successor corporation or its parent equal in fair
market value to the per-share consideration received by holders of Common Stock
in the Change in Control.

(g)     The Administrator, in its sole discretion, may include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.

(h)     Unless otherwise determined by the Administrator, no adjustment or
action described in this Section 14.2 or in any other provision of the Plan
shall be authorized to the extent it would (i) cause the Plan to violate
Section 422(b)(1) of the Code, (ii) result in short-swing profits liability
under Section 16 of the Exchange Act or violate the exemptive conditions of Rule
16b-3 of the Exchange Act, or (iii) cause an Award to fail to be exempt from or
comply with Section 409A.

 

- 26 -



--------------------------------------------------------------------------------

(i)     The existence of the Plan, any Program, any Award Agreement and/or the
Awards granted hereunder shall not affect or restrict in any way the right or
power of the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

(j)     In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the Shares or the share price of the Common Stock including any Equity
Restructuring, for reasons of administrative convenience, the Company, in its
sole discretion, may refuse to permit the exercise of any Award during a period
of up to thirty (30) days prior to the consummation of any such transaction.

14.3     Approval of Plan by Stockholders. The Plan shall be submitted for the
approval of the Company’s stockholders within twelve (12) months after the date
of the Board’s initial adoption of the Plan.

14.4     No Stockholders Rights. Except as otherwise provided herein or in an
applicable Program or Award Agreement, a Holder shall have none of the rights of
a stockholder with respect to Shares covered by any Award until the Holder
becomes the record owner of such Shares.

14.5     Paperless Administration. In the event that the Company establishes,
for itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.

14.6     Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Subsidiary. Nothing in the Plan shall be construed to limit the
right of the Company or any Subsidiary: (a) to establish any other forms of
incentives or compensation for Employees, Directors or Consultants of the
Company or any Subsidiary, or (b) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

14.7     Compliance with Laws. The Plan, the granting and vesting of Awards
under the Plan and the issuance and delivery of Shares and the payment of money
under the Plan or under Awards granted or awarded hereunder are subject to
compliance with all Applicable Law (including but not limited to state, federal
and foreign securities law and margin requirements), and to such approvals by
any listing, regulatory or governmental authority as may, in the opinion of
counsel for the Company, be necessary or advisable in connection therewith. Any
securities delivered under the Plan shall be subject to such restrictions, and
the person acquiring such securities shall, if requested by the Company, provide
such assurances and representations to the Company as the Company may deem
necessary or desirable to assure compliance with all Applicable Law. The
Administrator, in its sole discretion, may take whatever actions it deems
necessary or appropriate to effect compliance with Applicable Law, including,
without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars.

 

- 27 -



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, the Administrator may not take
any actions hereunder, and no Awards shall be granted, that would violate
Applicable Law. To the extent permitted by Applicable Law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to Applicable Law.

14.8     Titles and Headings, References to Sections of the Code or Exchange
Act. The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.

14.9     Governing Law. The Plan and any Programs and Award Agreements hereunder
shall be administered, interpreted and enforced under the internal laws of the
State of Delaware without regard to conflicts of laws thereof or of any other
jurisdiction.

14.10     Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A, the Plan, the Program
pursuant to which such Award is granted and the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A. In
that regard, to the extent any Award under the Plan or any other compensatory
plan or arrangement of the Company or any of its Subsidiaries is subject to
Section 409A, and such Award or other amount is payable on account of a Holder’s
Termination of Service (or any similarly defined term), then (a) such Award or
amount shall only be paid to the extent such Termination of Service qualifies as
a “separation from service” as defined in Section 409A, and (b) if such Award or
amount is payable to a “specified employee” as defined in Section 409A then to
the extent required in order to avoid a prohibited distribution under
Section 409A, such Award or other compensatory payment shall not be payable
prior to the earlier of (i) the expiration of the six-month period measured from
the date of the Holder’s Termination of Service, or (ii) the date of the
Holder’s death. To the extent applicable, the Plan, the Program and any Award
Agreements shall be interpreted in accordance with Section 409A. Notwithstanding
any provision of the Plan to the contrary, in the event that following the
Effective Date the Administrator determines that any Award may be subject to
Section 409A, the Administrator may (but is not obligated to), without a
Holder’s consent, adopt such amendments to the Plan and the applicable Program
and Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to
(A) exempt the Award from Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (B) comply with
the requirements of Section 409A and thereby avoid the application of any
penalty taxes under Section 409A. The Company makes no representations or
warranties as to the tax treatment of any Award under Section 409A or otherwise.
The Company shall have no obligation under this Section 14.10 or otherwise to
take any action (whether or not described herein) to avoid the imposition of
taxes, penalties or interest under Section 409A with respect to any Award and
shall have no liability to any Holder or any other person if any Award,
compensation or other benefits under the Plan are determined to constitute
non-compliant, “nonqualified deferred compensation” subject to the imposition of
taxes, penalties and/or interest under Section 409A.

14.11     Unfunded Status of Awards. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Program or
Award Agreement shall give the Holder any rights that are greater than those of
a general creditor of the Company or any Subsidiary.

14.12     Indemnification. To the extent permitted under Applicable Law and the
Organizational Documents, each member of the Administrator shall be indemnified
and held harmless by the Company from any loss, cost, liability, or expense that
may be imposed upon or reasonably incurred by such

 

- 28 -



--------------------------------------------------------------------------------

member in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action or failure to act pursuant to the Plan and
against and from any and all amounts paid by him or her in satisfaction of
judgment in such action, suit, or proceeding against him or her; provided he or
she gives the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled pursuant
to the Organizational Documents, as a matter of law, or otherwise, or any power
that the Company may have to indemnify them or hold them harmless.

14.13     Relationship to other Benefits. No payment pursuant to the Plan shall
be taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Subsidiary except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

14.14     Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

* * * * *

Hereby certified that the foregoing Plan was duly adopted by the Board of
Directors of Restoration Robotics, Inc. on September 6, 2019.

* * * * *

Hereby certified that the foregoing Plan was approved by the stockholders of
Restoration Robotics, Inc. on October 4, 2019.

 

- 29 -



--------------------------------------------------------------------------------

RESTORATION ROBOTICS, INC

2019 INCENTIVE AWARD PLAN

ISRAELI APPENDIX/SUB-PLAN

 

1.

Special Provisions for Persons who are Israeli Taxpayers

1.1     This Appendix (the “Appendix”) to Restoration Robotics, Inc. 2019 Equity
Incentive Plan (the “Plan”) as amended on September 6, 2019 is made and entered
into effect as of September 6, 2019 (the “Effective Date”). The provisions
specified hereunder in this Appendix shall form an integral part of the Plan.

1.2     The provisions specified hereunder apply only to persons who are subject
to taxation by the State of Israel with respect to the Awards.

1.3     This Appendix applies with respect to the Awards under the Plan. The
purpose of this Appendix is to establish certain rules and limitations
applicable to the Awards that may be granted under the Plan to Holders from time
to time, in compliance with any applicable laws currently in force in the State
of Israel. Except as otherwise provided by this Appendix, all grants made
pursuant to this Appendix shall be governed by the terms of the Plan. This
Appendix is intended to comply with, and is subject to, inter alia, the ITO (as
defined below) and Section 102 (as defined below).

1.4     The Plan and this Appendix shall be read together.

 

2.

Definitions.

Capitalized terms not otherwise defined herein shall have the meaning assigned
to them in the Plan. The following additional definitions will apply to grants
made pursuant to this Appendix:

“3(i) Award” means an Option that is subject to taxation pursuant to
Section 3(i) of the ITO which has been granted to any person who is NOT an
Eligible 102 Holder

“102 Capital Gains Track” means the tax track set forth in Section 102(b)(2) or
Section 102(b)(3) of the ITO, as the case may be.

“102 Capital Gains Track Grant” means a 102 Trustee Grant qualifying for the
special tax treatment under the 102 Capital Gains Track.

“102 Earned Income Track” means the tax track set forth in Section 102(b)(1) of
the ITO.

“102 Earned Income Track Grant” means a 102 Trustee Grant qualifying for the
ordinary income tax treatment under the 102 Earned Income Track.

“102 Trustee Grant” means an Award granted pursuant to Section 102(b) of the ITO
and held in trust by a Trustee for the benefit of the Eligible 102 Holder, and
includes 102 Capital Gains Track Grants or 102 Earned Income Track Grants.

“Affiliate” means any affiliate that is an “employing company” within the
meaning of Section 102(a) of the ITO.

“Controlling Shareholder” as defined under Section 32(9) of the ITO.

“Election” means the Company’s election of the type (i.e., between 102 Capital
Gains Track or 102 Earned Income Track) of 102 Trustee Grants that it will make
under the Plan, as filed with the ITA.

(a)     “Eligible 102 Holder” means an individual employed by an Israeli
resident Affiliate or an individual who is serving as a Nose Misra - Office
Holder (as such term is defined in the Israeli Companies’ Law, 5759-1999,
including directors) of an Israeli resident Affiliate, who is not a Controlling
Shareholder.



--------------------------------------------------------------------------------

“ITA” means the Israeli Tax Authority.

“ITO” or the “Ordinance” means the Israeli Income Tax Ordinance (New Version),
5721-1961 and the rules, regulations, orders or procedures promulgated
thereunder and any amendments thereto, including specifically the ITO Rules, all
as may be amended from time to time.

“ITO Rules” means the Income Tax Rules (Tax Benefits in Share Issuance to
Employees), 5763-2003.

“Non-Trustee Grant” means an Award granted to an Eligible 102 Holder pursuant to
Section 102(c) of the ITO.

“Required Holding Period” means the requisite period prescribed by Section 102
and the ITO Rules, or such other period as may be required by the ITA, with
respect to 102 Trustee Grants, during which an Award granted by the Company and
the Share issued upon the exercise or vesting of the Awards must be held by the
Trustee for the benefit of the Holder to whom it was granted. As of the
Effective Date, the Required Holding Period for 102 Capital Gains Track Grants
is 24 months from the date the Award is granted, provided that all the
conditions set forth in Section 102 and related regulations have been fulfilled.

“Section 102” means the provisions of Section 102 of the ITO, as amended from
time to time.

“Trustee” means a person or entity designated by the Board or the Committee to
serve as a trustee and/or supervising trustee and approved by the ITA in
accordance with the provisions of Section 102(a) of the ITO.

“Trust Agreement” means the agreement(s) between the Company and the Trustee
regarding Award granted under this Appendix, as in effect from time to time.

 

3.

Types of Grants and Section102 Election.

3.1 Grants of Awards made pursuant to Section 102, shall be made pursuant to
either (a) Section 102(b)(2) or Section 102(b)(3) of the ITO as the case may be,
as 102 Capital Gains Track Grants, or (b) Section 102(b)(1) of the ITO as 102
Earned Income Track Grants. The Company’s Election regarding the type of 102
Trustee Grant it elects to make shall be filed with the ITA before any grant is
made pursuant to such Election in accordance with Section 102. Once the Company,
or an entitled authorized person on its behalf has filed such Election, it may
change the type of 102 Trustee Grant that it elects to make only after the lapse
of at least 12 months from the end of the calendar year in which the first grant
was made pursuant to the previous Election, in accordance with Section 102. For
the avoidance of doubt, such Election shall not prevent the Company from
granting Non-Trustee Grants to Eligible102 Holders at any time.

3.2 Eligible 102 Holders may receive only 102 Trustee Grants or Non-Trustee
Grants under this Appendix. Holders who are not Eligible102 Holders may be
granted only 3(i) Awards under this Appendix.

3.3 No new 102 Trustee Grants may be made effective pursuant to this Appendix
until 30 days after the requisite filings required by the ITO and the ITO Rules
documents with respect to the Trustee have been filed with the ITA.

3.4 The Award agreement or documents evidencing the Awards granted or Share
issued pursuant to the Plan and this Appendix shall indicate whether the grant
is a 102 Trustee Grant, a Non-Trustee Grant or a 3(i) Grant; and, if the grant
is a 102 Trustee Grant, whether it is a 102 Capital Gains Track Grant or a 102
Earned Income Track Grant.



--------------------------------------------------------------------------------

4.

Terms And Conditions of 102 Trustee Grants.

4.1 Each 102 Trustee Grant will be deemed granted on the date stated in the
applicable Board or Committee resolution (as applicable), in accordance with the
provisions of Section 102 and the Trust Agreement.

4.2 Each 102 Trustee Grant granted to an Eligible102 Holder shall be held by the
Trustee and each certificate for Share acquired pursuant to a 102 Trustee Grant
shall be issued to and registered in the name of a Trustee and shall be held in
trust for the benefit of the Eligible 102 Holder for the Required Holding
Period. After termination of the Required Holding Period, the Trustee may
release such Award and any such Share, provided that (i) the Trustee has
received an acknowledgment from the ITA that the Eligible102 Holder has paid any
applicable tax due pursuant to the ITO; or (ii) the Trustee and/or the Company
withhold any applicable tax due pursuant to the ITO. The Trustee shall not
release any Award or Share issued thereunder and held by it prior to the full
payment of the Eligible102 Holder ‘s tax liabilities.

4.3 Each 102 Trustee Grant (whether a 102 Capital Gains Track Grant or a 102
Earned Income Track Grant, as applicable) shall be subject to the relevant terms
of Section 102 and the ITO, which shall be deemed an integral part of the 102
Trustee Grant and shall prevail over any term contained in the Plan, this
Appendix or any Award agreement that is not consistent therewith. Any provision
of the ITO and any approvals by the ITA not expressly specified in this Appendix
or any document evidencing a grant that are necessary to receive or maintain any
tax benefit pursuant to Section 102 shall be binding on the Eligible102 Holder.
The Trustee and the Eligible102 Holder granted a 102 Trustee Grant shall comply
with the ITO, and the terms and conditions of the Trust Agreement entered into
between the Company or any entitled person on its behalf and the Trustee. For
avoidance of doubt, it is reiterated that compliance with the ITO specifically
includes compliance with the ITO Rules. Further, the Eligible102 Holder agrees
to execute any and all documents which the Company or the Trustee may reasonably
determine to be necessary in order to comply with the provision of any
applicable law, and, particularly, Section 102.

4.4 During the Required Holding Period, the Eligible102 Holder shall not require
the Trustee to release or sell the Award and/or a Share received subsequently
following any realization of rights derived from the Awards (including Share
dividends) to the Eligible102 Holder or to a third party, unless permitted to do
so by applicable law. Notwithstanding the foregoing, the Trustee may, pursuant
to a written request and subject to applicable law, release and transfer such
Share to a designated third party, provided that both of the following
conditions have been fulfilled prior to such transfer: (i) all taxes required to
be paid upon the release and transfer of the Awards have been withheld for
transfer to the ITA; and (ii) the Trustee has received written confirmation from
the Company that all requirements for such release and transfer have been
fulfilled according to the terms of the Company’s corporate documents, the Plan,
this Appendix, any applicable agreement and any applicable law. To avoid doubt,
such sale or release during the Required Holding Period will result in different
tax ramifications to the Eligible102 Holder under Section 102 of the ITO and the
ITO Rules and/or any other regulations or orders or procedures promulgated
thereunder, which shall apply to and shall be borne solely by such Eligible 102
Holder.

4.5 In the event a stock dividend is declared and/or additional rights are
granted with respect to Stocks which were issued upon an exercise or vesting of
Awards granted as 102 Trustee Grants, such dividend and/or rights shall also be
subject to the provisions of this Section 4 and the Required Holding Period for
such stock dividend and/or rights shall be measured from the commencement of the
Required Holding Period for the Award with respect to which the dividend was
declared and/or rights granted. In the event of a cash dividend on Award, the
Trustee shall deduct all taxes and mandatory payments from the dividend proceeds
in compliance with applicable withholding requirements before transferring the
dividend proceeds to the Eligible102 Holder.

4.6 If an Award which is granted as a 102 Trustee Grant is exercised or vests
during the Required Holding Period, the Share issued upon such exercise or
vesting shall be issued in the name of the Trustee for the benefit of the
Eligible102 Holder. If such Share is issued after the Required Holding Period



--------------------------------------------------------------------------------

has lapsed, the Share issued upon such exercise or vesting shall, at the
election of the Eligible102 Holder, either (i) be issued in the name of the
Trustee, or (ii) be transferred to the Eligible102 Holder directly, provided
that the Eligible102 Holder first complies with all applicable provisions of the
Plan, this Appendix and Section102 and pays all taxes which apply on the Share
or to such transfer of Share.

4.7     To avoid doubt, notwithstanding anything to the contrary in the Plan,
this Appendix and/or any Award agreement, no grant qualifying as a 102 Trustee
Grant shall be substituted for payment in cash or any other form of
consideration, including other Awards, in the absence of an explicit approval of
the ITA in advance for such substitution.

 

5.

Assignability.

Subject to any other limitations of the Plan, as long as an Award is held by the
Trustee on behalf of the Eligible102 Holder, all rights of the Eligible102
Holder over the Awards are personal, can not be transferred, assigned, pledged
or mortgaged, other than by will or laws of descent and distribution.

 

6.

Tax Consequences.

6.1     Any tax consequences arising from the grant or exercise or vesting of
any Award, from the payment for Shares covered thereby, or from any other event
or act (of the Company, and/or its Affiliates, and the Trustee or the Holder),
hereunder, shall be borne solely by the Holder. The Company and/or its
Affiliates, and/or the Trustee shall be entitled to withhold taxes according to
the requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, the Holder shall agree to indemnify
the Company and/or its Affiliates and/or the Trustee and hold them harmless
against and from any and all liability for any such tax or interest or penalty
thereon, including without limitation, liabilities relating to the necessity to
withhold, or to have withheld, any such tax from any payment made to the Holder.
The Company or any of its Affiliates and the Trustee may make such provisions
and take such steps as it may deem necessary or appropriate for the withholding
of all taxes required by law to be withheld with respect to Awards granted under
the Plan and this Appendix and the exercise or vesting or sale thereof,
including, but not limited, to (i) deducting the amount so required to be
withheld from any other amount then or thereafter payable to a Holder, and/or
(ii) requiring a Holder to pay to the Company or any of its Affiliates the
amount so required to be withheld as a condition of the issuance, delivery,
distribution or release of any Share, and/or (iii) by causing the exercise of an
Award and/or the sale of Share held by or on behalf of a Holder to cover such
liability, up to the amount required to satisfy minimum statuary withholding
requirements. In addition, the Holders will be required to pay any amount which
exceeds the tax to be withheld and remitted to the tax authorities, pursuant to
applicable tax laws, regulations and rules.

6.2     With respect to Non-Trustee Grants, if the Eligible102 Holder ceases to
be employed by the Company or any Affiliate, the Eligible102 Holder shall extend
to the Company and/or its Affiliate a security or guarantee for the payment of
tax due at the time of sale of Share to the satisfaction of the Company, all in
accordance with the provisions of Section 102 of the ITO and the ITO Rules.

 

7.

Governing Law and Jurisdiction.

The Plan and all Awards granted thereunder are governed by the laws of State of
Delaware, as provided in section 14.9 of the Plan, excluding the principles of
conflicts of laws thereof; provided, however, that all aspects of an Award which
relate to Section 102 of the Ordinance, the rules and regulations promulgated
thereunder, the Israeli Appendix, the Trust Agreement and/or Section 3(i) of the
Ordinance, shall be governed by and interpreted in accordance with the laws of
the State of Israel, without giving effect to the principles of the conflicts of
laws thereof. All Awards shall be subject to the laws and requirements of the
State of Israel and the terms and conditions on which an Award is granted are
deemed modified to the extent necessary or advisable to comply with the
applicable Israeli laws.